It does not appear that the contempt alleged to have been committed was committed in the presence of the court, or that the said Clay was present when the fine was imposed, and if not, he ought to have been brought into court by summons or attachment *190to answer the charge. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendants his costs in this behalf •expended, which is ordered to be certified to the said court.